Citation Nr: 9906718	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-17 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
pes cavus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1943.  The most recent unappealed rating decision 
denying service connection for bilateral pes cavus was in 
April 1990.   In February 1998, the veteran applied to reopen 
the claim for service connection for bilateral pes cavus 
disability.  In July 1998, the Department of Veterans Affairs 
(VA) Regional Office (RO) concluded that the veteran had not 
submitted new and material evidence to reopen the claim.  He 
appealed its determination.  


FINDINGS OF FACT

1.  The RO most recently denied service connection for 
bilateral pes cavus in April 1990, and advised the veteran of 
its decision and of his right to appeal it within one year 
thereof in May 1990.  He did not timely appeal its decision.  

2.  Since the RO decision, evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim has not been submitted.


CONCLUSIONS OF LAW

1.  The April 1990 RO rating decision denying service 
connection for bilateral pes cavus is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.200, 
20.201, 20.302, 20.1103 (1998).

2.  Since the April 1990 RO decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for bilateral pes cavus is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The veteran filed a claim for service connection in December 
1943.  The RO in Dearborn, Michigan granted service 
connection for bilateral pes cavus in March 1944.  In January 
1955, the Salt Lake City RO proposed to sever service 
connection for bilateral pes cavus because the evidence 
showed that it had existed prior to service, and in February 
1955, it notified the veteran of its proposal and of his 
right to challenge its proposed action.  In April 1955, the 
RO severed service connection.  An appeal was taken to the 
Board of Veterans' Appeals (Board).  At the Board, the 
representative argued that the disability had been aggravated 
by service.  The Board denied the appeal to restore service 
connection in March 1956.

The RO declined to reopen the claim in August 1964 and in 
April 1990.  It advised the veteran of both decisions and of 
his right to appeal them within one year thereof, with the 
notice as to the April 1990 decision being sent to him in May 
1990.  The veteran did not appeal the April 1990 decision 
within one year thereof.  

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  

Every wartime veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  History of preservice existence 
of conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations of inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone with regard 
to the basic character, origin, and development of such 
injury or disease but should be based on thorough analysis of 
the evidentiary showing and careful correlation of all 
material facts, with particular regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.  38 C.F.R. § 3.304(b)(1).  
History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded due probative value in light of medical 
evidence and principles.  38 C.F.R. § 3.304(b)(2).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306 (b) 
(1998).

Finality and New and Material Evidence

The veteran has petitioned to reopen a previously denied 
claim of service connection for bilateral pes cavus.  A 
decision which is not duly appealed becomes final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103.

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999;  Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened, and the Board 
will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well-grounded, the case will be 
decided on the merits, but only after the Board has 
determined that the VA's duty to assist under 38 U.S.C.A. 
§ 5107 has been fulfilled.

The Court noted in Elkins and Winters that the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  Thus, if 
the Board determines that additionally submitted evidence is 
"new and material," it must reopen the claim and perform 
the second and third steps in the three-step analysis, 
evaluating claim for well-groundedness in view of all the 
evidence, both new and old, and, if appropriate, evaluating 
the claim on the merits.  See Elkins, No. 97-1534 (U.S. Vet. 
App. February 17, 1999) and Winters v. West, No. 97-2180 
(U.S. Vet. App. February 17, 1999).   

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1997).  Cf. Hodge v. West, supra.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Its newness and materiality are 
to be judged based upon what necessary evidence was 
previously lacking.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Factual background

The "old" evidence

As of the April 1990 RO rating decision, there had been 
contained in the file a service entrance examination negative 
for pes cavus, but noting asthenic habitus.  Service 
evaluations on four subsequent occasions, prompted by 
complaints of painful feet and inability to hike, resulted in 
medical opinions that the veteran's bilateral pes cavus had 
existed prior to induction and had not been aggravated in the 
line of duty.   

The veteran's October 1943 certificate of disability for 
discharge opined that he had a bilateral pes cavus which was 
symptomatic and of undetermined cause, and that it had 
existed prior to service.  It was specifically noted that the 
veteran had had a history since childhood of pain in both 
feet which had been made worse by standing or walking, and 
that he also had had an increase in the longitudinal arches 
of both feet, shortening of the extensor tendons of the toes 
of both feet, and a marked limp on walking.  It was opined 
that the disability had not been aggravated by service.  

In connection with a VA examination in July 1945, it was 
opined by the examining physician that the veteran's 
bilateral pes cavus was secondary to a peroneal type of 
Charcot-Marie-Tooth disease.  The physician noted that the 
veteran had led a very restricted life prior to service, as 
far as sports and other activities were concerned, and that 
it was only after he had been inducted into the service and 
had consequently been subjected to physical training which he 
could not accomplish that he realized that there was 
something wrong.  

Subsequent medical evidence showed that the veteran had a 
well documented case of peroneal type Charcot-Marie-Tooth 
disease, and that his deceased mother, four of eight 
brothers, and two of three sisters had been similarly 
affected.  The veteran also subsequently indicated that his 
offspring had been affected.  Treatment records prior to the 
1990 denial showed progression of the disability over the 
years.  

In some of the medical records previously considered, there 
was a history of the veteran being well until joining the 
service, and then having difficulties, and the veteran had 
reported similar information over the years in correspondence 
written by him.  His private physician from before service, 
moreover, had reported in July 1964 that he had not treated 
the veteran before service for pes cavus or a bilateral foot 
or muscular condition or for any pain in his feet.  

The RO's May 1990 decision

In May 1990, the RO confirmed and continued previous denials 
of entitlement to service connection for bilateral pes cavus.  
The RO found that new and material evidence had not been 
submitted since the previous denial of the veteran's claim.  
The veteran was duly notified of that decision by the RO.  He 
did not file an appeal.

The additional evidence

Since the veteran applied to reopen the claim in February 
1998, he has submitted duplicates of medical records and 
other documents which were previously considered.  He has 
also submitted other medical records which do not bear on the 
matter of the service incurrence or aggravation of bilateral 
pes cavus but instead bear on its status years after service 
and on the status of other medical problems which he has.  He 
has also submitted an April 1998 lay statement from J.E.E. 
which does not bear on the matter of service incurrence or 
aggravation but instead bears on the veteran's status between 
1954 and 1955.  His own April and October 1998 lay statements 
reiterate assertions and statements which he had made 
previously, in support of his assertions that bilateral pes 
cavus did not exist prior to service and was incurred or 
aggravated in service.  An assertion which he had previously 
made which did not result in the claim being reopened, and 
which he has reiterated, is that since he was in service for 
90 days before the disability was detected, service 
connection is warranted.

Analysis

In this case, there were previously of record medical 
opinions from which it was concluded that the veteran's 
bilateral pes cavus had clearly and unmistakably existed 
prior to service and had not been aggravated by service.  
There was no medical evidence, other than the service 
entrance examination, indicating that it did not exist prior 
to service (the July 1964 private medical record did not go 
so far as to state that the pes cavus did not exist prior to 
service), and there was no medical evidence of record that it 
was aggravated by service.  The veteran's statements were not 
the equivalent of medical opinions as to inexistence prior to 
service or as to service incurrence or aggravation, as he was 
a layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

This being the case, in order for additional evidence to be 
new and material, it would have to be in the form of a 
medical opinion indicating that the veteran's bilateral pes 
cavus either was the result of disease or injury which was 
incurred in service, or that it was the result of disease or 
injury which was aggravated in service.  38 C.F.R. § 3.156; 
Evans.

The medical evidence which has been submitted which has not 
previously been considered does not pertain to the medical 
establishment of an incurrence or aggravation of bilateral 
pes cavus in service, so it is not new and material evidence.  
Elkins v. Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. 
App. 95 (1993).

The duplicates which have been received of medical evidence 
which has previously been considered obviously are not new 
and material evidence either.  38 C.F.R. § 3.156; Jandoc v. 
Brown, 8 Vet. App. 476 (1996).

The veteran's recently repeated lay statements and arguments 
concerning existence prior to service, service incurrence, 
and service aggravation have previously been considered, so 
they are not new and material evidence.  38 C.F.R. § 3.156; 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  See also Reid v. 
Derwinski, 2 Vet. App. 312 (1992) (statements which are 
essentially a repetition of contentions made previously are 
not new evidence).

Since the veteran has not submitted evidence having the 
quality of a medical opinion as to service incurrence or 
aggravation, he has not submitted new and material evidence 
to reopen the claim, and the April 1990 RO rating decision 
remains final.  The benefit sought on appeal remains denied.  

Additional matter

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  See, in particular, page 8 
above.



ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for bilateral 
pes cavus, the appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

